Name: Commission Regulation (EEC) No 1707/89 of 15 June 1989 amending Regulation (EEC) No 1388/89 adopting exceptional support measures for the market in pigmeat in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/56 Official Journal of the European Communities 16. 6 . 89 COMMISSION REGULATION (EEC) No 1707/89 of 15 June 1989 amending Regulation (EEC) No 1388/89 adopting exceptional support measures (or the market in pigmeat in Italy Whereas the measures provided for in this Regulatipn are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation . (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of foot-and-mouth disease in certain production regions in Italy^ exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regulation (EEC) No 1388/89 (3) ; Whereas, for veterinary reasons, the restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the granting of private storage aid under Regulation (EEC) No 1388/89 should be extended ; Article 1 In Article 1 of Regulation (EEC) No 1388/89, ' 16 June 1989 ' is hereby replaced by '30 June 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . Ã 989, p. 12. (3) OJ No L 139, 23 . 5. 1989, p . 17.